Ellison, J.
This action is for killing stock, and is brought under Revised Statutes, section 809. The action was instituted before a justice of the peace of Lathrop township, while the killing occurred in Jackson township. This may be done if the townships are *238adjoining, but there must be proof of such fact on the trial. There is no such evidence preserved in the bill of exceptions, and for this reason we are compelled to reverse the judgment. Palmer v. Railroad, 21 Mo. App. 437; Mitchell v. Railroad, 82 Mo. 106.
With the concurrence of Philips, P. J., the judgment is reversed and the cause is remanded.
Hall, J., absent.